Citation Nr: 0505975	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from September 1969 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
service connection for arthritis, secondary to Agent Orange 
exposure, as well as his claim for service connection for 
PTSD.


FINDINGS OF FACT

1.  Arthritis was initially demonstrated years after service 
and has not been shown by competent evidence to be causally 
related to the veteran's active service

2.  The competent evidence of record has not established that 
the veteran has a current PTSD disability.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in, or aggravated by, active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).

2.  PTSD was not incurred in, or aggravated by, active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003); 38 C.F.R. 
§ 3.304(f)(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in March 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, Department of Corrections 
treatment reports, as well as VA treatment records.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

The veteran's service medical records are silent as to 
complaints of or treatment for arthritis or a psychiatric 
disability.

The veteran's service personnel records indicate that the 
veteran was stationed in Vietnam from July 31, 1971 to July 
30, 1972.

In his application for compensation and pension received in 
March 2002, the veteran indicated that he felt his neck 
arthritis was caused by his exposure to Agent Orange.  He 
also stated that he felt that he had PTSD because he had not 
been able to adjust to society since his return from Vietnam.  
Further, according to the veteran, the trauma from his in-
country service caused him to be chemically dependant and 
display adverse social behavior and criminal activity, which 
resulted in him being incarcerated on numerous occasions.

In his stressor statement received in March 2002, the veteran 
indicated that his stressors included his brother being 
killed in Vietnam in March 1970, 16 months before he (the 
veteran) was sent, participating in numerous fire fights 
while guarding an ammunition depot near Da Nang, witnessing a 
friend being shot in the foot during one of these fire 
fights, and consistently being under small arms or mortar 
attack.

VA treatment records indicate that between October 28, 1993 
and November 10, 1993, the veteran received inpatient 
treatment at a VA facility for his chemical abuse and 
dependency problem.  The discharge diagnosis was alcohol, 
cocaine, and nicotine dependency, cannabis sativa abuse, and 
history of experimentation with amphetamine, LSD, and IV 
heroin, currently in remission.

The records reflects that from October 1999 to May 2001, the 
veteran complained of, sought treatment for, and was 
diagnosed with cervical spine arthritis while incarcerated at 
the Missouri Eastern Correctional Center.

In September 2002, the RO requested that the Center for Unit 
Records Research (CURR) verify that the veteran's unit was 
subjected to numerous firefights and exposure to mortar 
attacks while guarding an Ammo Depot near Da Nang between 
October 1, 1971 and January 1, 1972.  In April 2003, CURR 
responded by stating that the information that the veteran 
provided was insufficient for the purpose of conducting 
meaningful research.

Criteria

1.  Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2004).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b)(West 2002); 38 C.F.R. § 3.303(d) (2004).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2004).

2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2004).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

3.  Service Connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).
Analysis

1.  Service Connection - Arthritis

The veteran asserts that service connection is warranted for 
his arthritis disability.  In this regard, in order to 
establish service connection on a nonpresumptive direct 
incurrence basis for arthritis, the veteran must provide 
evidence of a current arthritis disability, an in-service 
injury or disease, and a nexus between the current arthritis 
and an in-service injury or disease.  Although, the record 
reflects that the veteran currently has cervical spine 
arthritis, his service medical records do not reflect that he 
ever complained of, or was diagnosed with, joint pain or 
arthritis while in service.  Further, no competent clinical 
evidence of record establishes that the veteran's current 
cervical spine arthritis, initially demonstrated years after 
service, is etiologically related to any incident of service.  
Thus, the Board finds that the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection on a nonpresumptive direct incurrence basis for 
his current arthritis.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's 
arthritis manifested itself to a compensable degree within 
one year of his separation from service.  In fact, the record 
reflects that the first reported clinical diagnosis of 
arthritis was in February 2001, which was many years after 
service.  Hence, the Board finds that evidence of record does 
not establish that the veteran is entitled to service 
connection on a presumptive basis for his current cervical 
spine arthritis.

Also, as noted above, in order for a veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the veteran's claim for service connection as a residual 
of exposure to Agent Orange, the Board notes that the 
disabilities that have been positively associated with Agent 
Orange do not include arthritis of any form.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Further, the veteran has not 
presented any competent medical evidence that causally links 
his cervical arthritis to exposure to Agent Orange in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In 
short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his current arthritis.

In conclusion, the only evidence of record is to the effect 
that the veteran's current arthritis disability is not 
attributable to his military service.  Although he asserts 
that his current arthritis is related to service, he is not 
competent to provide an opinion requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
service medical records are of greater probative value than 
the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's current 
arthritis is related to his active military service.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
arthritis, to include as secondary to Agent Orange exposure.

2.  Service Connection - PTSD.

The veteran asserts that service connection is warranted for 
PTSD.  The evidence of record establishes that the veteran 
served in Vietnam.  The Board observes that CURR was unable 
to verify the occurrence of the veteran's claimed in-service 
stressors.  However, the Board finds the fact that the 
veteran was exposed to small arms and mortar attack to be 
consistent with the circumstances of his service.  As such, 
in resolving all reasonable doubt in favor of the veteran, 
the Board concedes that such in-service stressor actually 
occurred.

However, the Board notes that the medical evidence of record 
does not establish that the veteran has been diagnosed with 
PTSD.  Although the record reflects that the veteran received 
psychiatric treatment in conjunction with his detoxification 
and 
rehabilitation in October and November of 1993, the record 
does not establish that the examiner diagnosed the veteran 
with PTSD or related the veteran's drug addiction to his 
service in Vietnam, or any other incident of his military 
service.  Significantly, the Board observes that there is, in 
fact, no competent clinical evidence of record that 
establishes that the veteran has a current PTSD disability.  

In this regard, the Board finds that there is no evidence to 
the contrary.  That is, the only evidence of record is to the 
effect that the veteran does not have a current PTSD 
disability that is attributable to his military service nor 
was aggravated by such military service.  Although the 
veteran asserts that he has a current PTSD disability that is 
related to in-service stressors, the negative clinical 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has a current PTSD disability 
that is related to the veteran's active military service.  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.


ORDER

1.  Entitlement to service connection for arthritis, 
including as secondary to Agent Orange exposure is denied.

2.  Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


